                                                               EXHIBIT 5
KateJnk

Subject:                                FW: [EXTERNAL]:USA Regrowth v. Midas, et al.


From: Tanya Moran [mailto:tmoran@oklawpartners.com]
Sent: Friday, July 12, 2019 11:34 AM
To: Jacqueline McCormick <jmccormick@hallestill.com>
Cc: Terry Stokes <tstokes@oklawpartners.com>; Emily Allan <eallan@oklawpartners.com>
Subject: [EXTERNAL]:USA Regrowth v. Midas, et al.

Ms. McCormick,

In response to your correspondence dated July 1 st, we are producing the following documents as part of our Rule 26
Disclosures and responses to Plaintiff’s Discovery requests. You may access the documents from the link below:

https://link.zixcentral.com/u/77c55b29/xEY93cKk6RGkpWkq9u_1Kg?u=https%3A%2F%2Frpweb-
my.sharepoint.com%2F%3Af%3A%2Fg%2Fpersonal%2Ftmoran_oklawpartners_com%2FEu8Mt5c1VKBIlCkb6rRJyIIBcXAjS
EoXIINuP1zqP11Ykg%3Fe%3Dvyrcif

Thank you.

Tanya L. Moran
Paralegal




1503 E. 19th Street | Edmond, OK 73013
(405) 340-1900 ext. 126 | (405) 340-1001 fax
tmoran@oklawpartners.com

This email, including any attached files, may contain confidential and privileged information for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized
to receive information on behalf of the recipient) please contact the sender by reply email and delete and/or destroy all copies of this message
and any attachments.




Links contained in this email have been replaced by ZixProtect Link Protection. If you click on
a link in the email above, the link will be analyzed for known threats. If a known threat is
found, you will not be able to proceed to the destination. If suspicious content is detected, you
will see a warning.




                                                                       1
